Citation Nr: 0514104	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for rhinitis, claimed as 
a sinus disorder.  

2.  Entitlement to service connection for meibomianitis.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed, to include post-
traumatic stress disorder (PTSD) claimed as a result of a 
sexual assault.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from August 1988 to March 1994, 
with service in Southwest Asia from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) located in 
Waco, Texas.  The June 2001 RO decision found that no new and 
material evidence had been submitted to reopen a claim of 
service connection for rhinitis claimed as a sinus disorder 
(rhinitis herein).  At that time, the RO also denied claims 
of service connection for an acquired psychiatric disorder, 
and a left eye lid disorder diagnosed as meibomianitis 
(meibomianitis herein).  

An October 2002 statement of the case (SOC) expanded the 
claim of service connection for an acquired psychiatric 
disorder to include PTSD, both as a result of sexual assault 
and other stressors, and the RO apparently found that new and 
material evidence had been submitted to reopen a claim of 
service connection for rhinitis.  

Notwithstanding the RO's reopening of the rhinitis claim, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); see also Marsh v. West, 11 
Vet. App. 468 (1998) (Board has the jurisdiction - indeed, 
the obligation - to assess its jurisdiction) and Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (Board cannot ignore 
"threshold" issue of new and material evidence).  
Accordingly, this issue is addressed below.  

The Board notes that the June 2001 RO decision also granted a 
claim for an increased rating, from 10 percent to 30 percent, 
for service-connected tinea versicolor.  A July 2003 RO 
decision expanded the characterization of that disorder to 
include eczematoid dermatitis of the trunk, upper 
extremities, face, ears and eye lids, and, in doing so, 
assigned increased 60 percent disability evaluation for this 
skin disorder.  The Board has, accordingly recharacterized 
the meibomianitis issue on appeal not to include any skin 
disorder of the eye lids.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (Service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.).  

Service connection for irritable bowel syndrome, claimed as 
lactose intolerance and abdominal pain, was also established 
in the RO's November 2003 rating decision, and a 10 percent 
disability evaluation was assigned.  Because the veteran has 
not filed a notice of disagreement pertaining to this rating 
determination, it is not before the Board for appellate 
review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995) [pursuant to 38 U.S.C. § 7105, a 
Notice of Disagreement initiates appellate review in the VA 
administrative adjudication process; and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA].
 This matter is not before the Board.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD as the result 
of sexual assault, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) located in Washington, D.C.  


FINDINGS OF FACT

1.  Evidence received submitted since an unappealed March 
1996 RO rating decision, wherein the RO denied entitlement to 
service connection for rhinitis, claimed as a sinus disorder, 
does not bear directly and substantially upon the issue, and 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

2.  A current left eye lid disorder diagnosed as 
meibomianitis was not shown in service, and is not shown to 
be related to service or to service-connected disability.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the March 1996 rating decision 
wherein the RO denied entitlement to service connection for 
rhinitis, claimed as a sinus disorder, is not new and 
material.  38 U.S.C.A. §§ 5013, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 3.160, 
and 20.1103 (2004).  

2.  A chronic left eye lid disorder, diagnosed as 
meibomianitis, was not incurred in or aggravated by active 
service, and is not the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the petition to 
reopen a claim of service connection for rhinitis, claimed as 
a sinus disorder, and claim of service connection for a left 
eye lid disorder diagnosed as meibomianitis, the Board must 
first determine whether the veteran has been apprised of the 
applicable law and regulations; the evidence that would be 
necessary to substantiate the petition and claim; and whether 
the petition and claim has been fully developed in accordance 
with the Veterans Claims Assistance Act (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The Court of Appeals for Veterans Claims (CAVC) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA as to both claims on appeal, and that the Board's 
decision to proceed in adjudicating the claim on appeal does 
not prejudice the veteran in its disposition.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The CAVC also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 38 C.F.R. § 
3.159(b) and Quartuccio, supra: (1) notice of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notice of the information and evidence that VA 
will seek to provide; (3) notice of the information and 
evidence the claimant is expected to provide; and (4) a 
request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  Id.  

The veteran's petition to reopen a claim for rhinitis and his 
claim of service connection for meibomianitis were received 
at the RO in September 2000, and the petition was not 
reopened and the claim was denied in a June 2001 RO decision.  
The RO issued notice of VA's duty to assist and other VCAA 
responsibilities in a letter dated in September 2003.  While 
this was after the initial denial of the claim in June 2001, 
the claim was reconsidered on a de novo basis in the November 
2003 and December 2004 supplemental statements of the case 
(SSOC's).  As such, and as to both the petition to reopen and 
the claim, the timing of the VCAA notice comports with the 
CAVC's holding in Pelegrini, supra.  

The substance of the VCAA notice is also legally sufficient.  
Specifically, the September 2003 VCAA and duty to assist 
letter advised the veteran of his need to identify or submit 
evidence, primarily medical opinion evidence, of a 
relationship between his current left eye lid meibomianitis 
and his prior military service or service-connected tinea 
versicolor and eczematoid dermatitis, currently evaluated as 
60 percent disabling.  The veteran was also advised of his 
need to submit new and material evidence to reopen his 
previously denied claim of service connection for rhinitis.  

The notice advised of the sort of evidence which would be new 
and material, and these factors were identified as essential 
components of a successful claim of service connection:  (1) 
evidence of an injury in military service or a disease that 
began in or was made worse during military service or one 
which would qualify for presumptive service connection; (2) 
competent evidence of a current physical or mental 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).   The VCAA notice, SOC 
and SSOC's also informed the veteran that VA would attempt to 
obtain any evidence he identifies, and VA did so with regard 
to the two matters adjudicated on appeal.  

The RO requested that the veteran send VA any information he 
may have pertinent to these claims, and the RO obtained all 
pertinent VA medical evidence, as no pertinent private 
medical evidence was identified.  The RO also provided him 
with a toll-free telephone number should he require 
additional information or answers to questions relevant to 
these two matters.  There is no report of contact to indicate 
that the veteran responded with any question regarding the 
VCAA notice; no reply is of record.  All VA treatment records 
regarding the relevant period of VA care are on file.  All 
other identified, relevant and existing records are on file.  

Thereafter, consistent with the duty to assist, the RO 
scheduled an independent VA review of the veteran's 
documented clinical history and comprehensive VA examination 
was conducted in June 2002.   



The SOC and SSOC's advised the veteran of all appropriate 
regulations governing entitlement the claims on appeal, 
including a recitation of 38 C.F.R. § 3.159, with reference 
to the relevant sections of the United States Code, as well 
as specific reference to the results of the VA examination 
findings of June 2002.  

Given the above, VA has obtained all relevant records in 
support of the veteran's claims, and no further notification 
or development action is indicated.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The claim require no further development under 
the VCAA or other law, and may be decided on the basis of the 
evidence presently of record.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  That is, in this case, the record contains 
sufficient medical evidence upon which to adjudicate the 
claim on appeal.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  As 
such, "[T]he record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  





New and Material Evidence- Rhinitis, Claimed as a Sinus 
Condition

The veteran's initial claim of service connection for 
rhinitis was denied in a March 1996 RO rating decision.  
Notice of the denial of his claim was issued to the veteran 
in March 1996, and no appeal was initiated by the veteran.  
He now seeks to reopen this claim.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction-the 
RO, of which the claimant is properly notified is final if an 
appeal is not perfected.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1103.  A decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all field offices of the Department of Veterans 
Affairs as to conclusion based on the evidence on file at the 
time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented, the Secretary must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).  In Hodge, the United States 
Court of Appeals for the Federal Circuit (CAFC) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (Effective prior to August 29, 2001).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed on or after August 29, 2001, 
the effective date of the amendment.  As the veteran's 
petition to reopen was filed in September 2000, the new 
criteria do not apply.  

Under the above law and regulations, the March 1996 RO 
decision to deny service connection for rhinitis became final 
in March 1997, since the veteran expressed no disagreement 
with the decision.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160(d) 
and 20.1103.  

The evidence of record at the time of the March 1996 included 
the veteran's service medical records and post-service 
medical evidence, primarily the results of a February 1996 VA 
examination.  This evidence shows no complaint, treatment, or 
diagnosis of a sinus disorder, including rhinitis, in service 
or nearly two years thereafter.  In denying the claim, the RO 
specifically noted that while rhinitis was found on VA 
examination in February 1996, the medical evidence, including 
the February 1996 VA examiner, did not associate the current 
diagnosis with the veteran's prior military service which had 
terminated nearly two years earlier.  

The evidence submitted since the March 1996 RO decision shows 
only occasional treatment for sinus symptoms, including sinus 
congestion and sinusitis in August and October 2000, with 
notation that the veteran's rhinitis was related to allergies 
in November 2000.  This evidence is from both VA and private 
physicians.  However, no examiner has associated the 
veteran's post-service allergic rhinitis, sinusitis and sinus 
congestion with his prior military service or an incident 
therein.  Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing 
that evidence of the veteran's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service).  

Presently, the veteran submitted, or the RO obtained, 
evidence which shows no more than that which was already know 
at the time of the March 1996 RO rating decision-the veteran 
is shown to have had occasional rhinitis beginning about two 
years after his separation from service.  The veteran has 
failed to submit the sort of evidence which was missing at 
the time of the March 1996 denial-evidence of rhinitis, or 
any other sinus disorder, in service, or medical evidence 
that the current sinus disorder is related to his prior 
service or an incident therein, including his time in 
Southwest Asia.  

With the submission of medical evidence showing no more than 
that which was known in March 1996-medical evidence of 
ongoing and occasional treatment for allergic rhinitis, the 
Board must conclude that the evidence of record since March 
1996 is merely cumulative, is not probative of any issue at 
hand, and is not so significant, either by itself or in 
connection with other evidence in the record, that it must be 
considered to decide the merits of the claim.  

In finding so, the Board notes the veteran's statements and 
sworn testimony of April 2002 and February 2005.  However, 
his general statements of entitlement are no more than 
duplicative of his statements made in support of his original 
claim, which was denied in March 1996.  Clearly such 
repetitive statements do not represent new and material 
evidence.  Morton, supra.  

The Court has long held that in order to prevail on an issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The veteran has repeatedly failed to 
identify or submit medical evidence of chronic rhinitis or a 
sinus disorder, which is related to his prior service, by 
competent medical evidence-despite a VCAA notice of 
September 2003 requesting that he do so.  

Service medical records, which were of record at the time of 
the final March 1996 decision, are silent as to any sinus 
complaint, treatment or diagnosis, and the post-service 
evidence does not show treatment prior to 1996.  While the 
veteran also currently has rhinitis, allergies, and 
occasional sinusitis with sinus symptoms in general, or that 
he truly believes that his current rhinitis was incurred in 
or aggravated by his prior military service, his lay opinion, 
however strongly held, is not new and material evidence, and 
fails to provide a basis for reopening, or granting if 
reopened, the claim.  The basis of this conclusion is that he 
lay opinion, while competent to provide evidence of 
observable symptoms, is not competent evidence to attribute 
any of his sinus symptoms in service to a given current 
diagnosis.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The claim is 
not reopened, as no new and material evidence has been 
submitted despite reasonable notice of his need to do so.  


Service Connection for Meibomianitis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

As noted above, it has been held that, in order to prevail on 
the issue of service connection, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability, which is 
proximately due to, the result of, or aggravated by a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the veteran had not submitted medical evidence providing 
a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.  The CAVC held in Savage that Section 3.303 does not 
relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.

Applying the law to this matter, service medical records are 
silent for any left eye lid complaint, treatment or 
diagnosis, including meibomianitis.  A VA eye examination of 
February 1996 revealed a normal exterior left eye upon 
examination.  The veteran was first seen for left eye brow or 
lid pain on private examination in August 2000.  The only 
diagnosis given was sinus congestion.  The examiner did not 
diagnose any left eye lid disorder, nor did he associate any 
left eye lid symptomatology to service or service-connected 
disability.  

On VA examination of the eyes in June 2002, the veteran 
reported a history of scaling on the lids.  The veteran was 
found to have "oily" eye lids, with plugged meibomian 
glands, and the diagnosis was meibomianitis.  The examiner 
did not associate the left eye lid meibomianitis to the 
veteran's prior service, or to any service-connected 
disability.  Indeed, he noted that meibomianitis was not 
caused by tinea versicolor.  

The record shows that the veteran is in receipt of service 
connection for a tinea versicolor and eczematoid dermatitis, 
and the veteran appears to argue that it has caused his 
meibomianitis of the left eye lids.  However, the veteran's 
claim of service connection for a left eye or eye lid 
disorder, to include meibomianitis, must be denied as the 
condition is not shown in service, or for many years 
thereafter, without medical evidence of a link to prior 
service or to service-connected disability.  The February 
1996 VA examination report is negative for any left eye or 
eye lid disorder, including meibomianitis or complaints of 
scaling of the lids.  With no evidence, other then his own 
lay opinion, of a medical nexus between his oily eye lids 
currently shown and diagnosed as meibomianitis, and his prior 
service a number of years ago, the claim is properly denied 
at this time, upon this evidence.  See Voerth v. West, 13 
Vet. App. 117 (1999).  

With no medical evidence of any left eye lid disorder in 
service, or for many years thereafter, the claim fails, 
because of the lack of competent medical nexus evidence, and 
a lack of sufficient evidence of chronicity or continuity of 
symptomatology.  That is, the only positive evidence of 
record is the veteran's statements of entitlement, with no 
medical evidence indicating chronic left eye lid disability 
in service, or continuity of left eye lid symptomatology 
thereafter, between March 1994 when he separated from active 
duty, and August 2000, when he first received treatment for 
the condition.  

Additionally, while the veteran may believe that there is a 
relationship between his service-connected eczematoid 
dermatitis of the eye lids and his meibomianitis, there is no 
medical evidence to support this belief.  Accordingly, the 
claim is properly denied.  See McManaway, 13 Vet. App. at 66.


ORDER

New and material evidence not having been submitted, the 
claim of service connection for rhinitis, claimed as a sinus 
disorder, is not reopened and the appeal is denied.  

Service connection for meibomianitis is denied.  


REMAND

The veteran seeks service connection for PTSD.  In order for 
service connection to be granted, the law requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  
The record indicates that the veteran has been diagnosed as 
having PTSD.  However, the record indicates that further 
inquiry must be undertaken with regard to the question of 
whether the claimed in-service stressors occurred.  

The veteran has reported essentially three claimed stressors:  
(1)  during his assignment to Company B, 143rd Signal 
Battalion, 3rd Armored Division, stationed in Germany, he was 
sexually assaulted by four unnamed, unidentified persons 
while he showed in his barracks; (2) while participating in 
operation Desert Storm in January 1990, he drove a vehicle 
into a minefield and although no detonations occurred, he was 
nonetheless mentally traumatized by the incident, and; (3) 
also while participating in the 1st Persian Gulf War, he saw 
dead bodies and body parts.

With regard to the first claimed stressor, the law provides 
that in those cases of service connection for PTSD based upon 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Under 38 C.F.R. § 
3.304(f)(3), regarding claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought. Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).  

The law also provides that VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. Id.

The claim of service connection for PTSD will be remanded 
because it does not appear that the RO has informed the 
veteran of potential sources of verification of the claimed 
in-service stressor, and this must be accomplished on remand.  

Further, it appears that while the RO made numerous attempts 
to secure the veteran's service personnel records from 
various sources, it was unable to do so.  However, in August 
2004, the RO was advised that the requested personnel records 
were located at "NARA" (National Archives and Records 
Administration).  No follow-up request is of record.  Because 
the claim remains open, and the service personnel records are 
a potential source of information that may reflect downward 
duty performance or other indicia of in-service mental 
changes commensurate with the provisions of 38 C.F.R. § 
3.304(f)(3), the RO will be directed to attempt to secure the 
veteran's service personnel records from NARA.  

The veteran has also advised the RO that he is not in 
possession of any service personnel record.  While the claim 
remains open, however, the veteran will be advised to provide 
any corroborative information he may be able to obtain to 
corroborate the claimed sexual assault stressors.     

As to the veteran's claimed Desert Storm stressors, he has 
provided general descriptions of the in-service incidents, as 
described above.  Again, because the claim pertaining to the 
disability remains open, the veteran is not foreclosed from 
providing any further information which may be used to 
corroborate the claimed stressors, or assist the RO in its 
decision regarding the applicability of 38 U.S.C.A 
§ 1154(b) (Providing in the case of any veteran who engaged 
in combat with the enemy in active service with the military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.).

Accordingly, this case is REMANDED for the following:  

1.  The RO should issue a VCAA notice 
letter to the veteran which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159, 
with specific reference to 38 C.F.R. 
§ 3.304(f)(3), regarding the claim of 
service connection for an acquired 
psychiatric disorder, to include PTSD in 
general, as well as PTSD as a result of a 
claimed sexual assault.  The RO should 
specifically advise the veteran of what 
sort of evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD within 38 C.F.R. 
§ 3.304(f)(3).  

2.  The RO should also specifically 
inform the veteran of his need to 
identify the approximate date and place 
of the alleged sexual assault, with the 
names of any witnesses to the claimed 
events, or to his difficulty in dealing 
with the event, or other corroborative 
information, including those whom the 
veteran might have talked to regarding 
the incident, or other similar victims.  
The RO should inform the veteran, what 
evidence, if any, VA will request on his 
behalf, and what evidence he is expected 
to provide.  The RO should invite him to 
submit any and all evidence in his 
possession which is potentially probative 
of his claim on appeal and to identify 
any and all treatment providers, with 
authorizations, so that the VA may 
request copies of all such records.  

The veteran should be informed of the 
necessity of his obtaining such 
corroborative evidence of each of the 
claimed in-service PTSD stressors, with 
notice that a diagnosis of PTSD which is 
based on an non-verified PTSD stressor 
may not be accepted by VA.  In 
particular, as to the veteran's claimed 
sexual assault, the veteran may submit as 
corroborative evidence, material such as, 
but not limited to:

(a) Medical records from private (civilian) 
physicians or caregivers who may have treated 
the veteran either immediately following the 
incident or sometime later;
(b) Civilian police reports;
(c) Reports from crisis intervention centers 
such as rape crisis centers or centers for 
domestic abuse;
(d) Testimonial statements from confidants 
such as family members, roommates, fellow 
service members, or clergy;
(e) Copies of contemporaneously recorded 
personal diaries or journals.
  
3.  The RO should contact The National 
Archives and Records Administration 
(NARA) and request and obtain copies of 
the veteran's entire service personnel 
file, for dates from August 1988 through 
March 1994, to include an social service 
file apparently opened in June 1992, with 
a NA Form 13055 completed by the veteran.  
If any of the requested records are not 
available, the RO must obtain 
documentation and a detailed written 
explanation from NARA.  Any other 
potential official sources for additional 
service personnel information should be 
contacted.  All responses, negative and 
positive, should be associated with the 
claims file.  

4.  Upon the completion of the above, the 
RO should provide the veteran and his 
representative with notice of the results 
of the above.  The veteran should be 
afforded the opportunity to submit any 
supplemental information or evidence he 
might have regarding the circumstances of 
his alleged PTSD stressors.  The RO 
should provide the veteran with the 
appropriate assistance in obtaining 
identified records.  

5.  The RO should, in any case, send a 
copy of the veteran's November 2003 and 
January 2004 PTSD stressor statements 
provided in support of his claim on 
appeal, his service discharge document 
and service personnel records, to United 
States Armed Services Center for Research 
of Unit Records (CURR), at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, with a request that it verify 
each stressor with all available service 
department records provided to the RO.  
If CURR is unable to provide the 
verifying records, they should be asked 
to direct the RO to any additional 
appropriate sources.  

Verification should be requested 
specifically regarding the veteran's unit 
assignment, clamed to have been Bravo 
Company, 143rd Signal Battalion, 22nd 
Signal Brigade, 3rd Armored Division, 
from December 24, 1990 through May 18, 
1991, to include weather the veteran was 
assigned with those individuals 
identified in a January 2004 statement, 
and if so, whether the veteran's unit was 
likely involved in the claimed minefield 
incident in the middle part of January 
1991, and/or, whether the veteran was 
likely exposed to the smell of burning 
bodies during the Gulf War.  

CURR should provide any relevant 
documents as appropriate to include daily 
journals, operational reports, lessons 
learned documents, combat operations 
after action reports, and unit histories 
for the time periods during which the 
veteran alleges that his stressor took 
place.  Any response received from CURR 
should be made part of the record.  

If CURR requests more specific 
descriptions of the stressors in 
question, the RO should notify the 
veteran and request that he provide the 
necessary information.  If the veteran 
provides additional information, the RO 
should forward it to the requesting 
agency.

6.  Upon the completion of the above 
requested development, the RO may 
schedule the veteran for a VA psychiatric 
examination if any PTSD stressor is 
verified.  All indicated tests and 
studies should be performed, and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  Definitive diagnoses should be 
entered, with indication of the etiology 
of any psychiatric disorders, to include 
major depression, major depression with 
schizotypical features, situational 
depression, an adjustment disorder with 
depressive mood secondary to a history of 
marital problems, and dysthymia, if found 
to exist.  

The examiner should state whether the 
veteran has PTSD, related to any 
confirmed service stressor.  The examiner 
is to set forth all findings and 
conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

6.  The RO must thereafter review the 
claims file and undertake any other 
notice or development it determines to be 
required under the VCAA or its 
implementing regulations.  

7.  After all indicated development has 
been completed to the extent possible, 
the RO should review the entire claims 
file and adjudicate the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, variously 
diagnosed, to include PTSD, and PTSD as a 
result of sexual assault.  This 
determination should be made on a de novo 
basis, reviewing all evidence of record.  
The RO's determination must first include 
a decision as to whether or not the 
veteran had combat within VA laws and 
regulations.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case which includes a recitation of all 
of the evidence of record, with de novo 
review, and reasons and bases for the 
decision(s).  The veteran and his 
representative, if any, should be given 
an appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if in order. No action is required on 
the part of the veteran or his representative until further 
notice is received. By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case. The veteran has the right to submit additional evidence 
and argument on the matters which the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD as a result of 
sexual assault, must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2004).  




	                     
______________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


